Citation Nr: 9916476	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to restoration of a 30 percent evaluation for 
post-traumatic stress disorder and dysthymia with anxiety.

2. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder and dysthymia with anxiety.

3. Entitlement to restoration of service connection for 
cocaine abuse.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.  When the case was before the Board in July 
1997, it was remanded to the RO for further action.  The case 
was returned to the Board in May 1999.

The Board notes that although a substantive appeal was not 
received within one year of the November 1997 rating decision 
severing service connection for cocaine abuse or within 60 
days of the mailing of the supplemental statement of the case 
on this issue, the Board has found the written argument 
submitted by the representative in May 1999 to be a timely 
substantive appeal.  In this regard, the Board notes that in 
the cover letter sent with the supplemental statement of the 
case the veteran was informed that a response was optional.  
He was not informed of the time limit for submitting a 
substantive appeal or even informed of the requirement that a 
substantive appeal be filed.

The issue of entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder and dysthymia with 
anxiety is addressed in the remand at the end of this action.


FINDINGS OF FACT

1. Evidence demonstating improvement in the veteran's post-
traumatic stress disorder and dysthymia with anxiety was 
not of record at the time of the March 1999 rating 
decision reducing the evaluation for this disability from 
30 to 10 percent.

2. The grant of service connection for cocaine abuse was not 
clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1. Restoration of a 30 percent evaluation for post-traumatic 
stress disorder and dysthymia with anxiety is warranted.  
38 C.F.R. § 3.344(c) (1998).

2. Restoration of service connection for cocaine abuse is 
warranted.  38 C.F.R. § § 3.105(d), 3.114(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of a 30 percent evaluation 

Service connection was granted for post-traumatic stress 
disorder by rating decision of March 1993.  The disability 
was assigned an evaluation of 10 percent.  In a hearing 
officer's decision of March 1994, the evaluation was 
increased to 30 percent.  In an April 1997 rating decision, 
service connection was granted for dysthymia with anxiety, 
and a separate noncompensable evaluation was assigned for 
this disability.  By rating decision of March 1999, the 
veteran's post-traumatic stress disorder and dysthymia with 
anxiety were rated as one disability.  In this decision, the 
RO reduced the evaluation for the disability from 30 to 10 
percent.

The record reflects that at a February 1997 VA examination, 
the veteran was found to have post-traumatic stress disorder 
and dysthymia with depression and anxiety.  The examiner 
commented that the veteran was functioning at work but in a 
rather confined setting which did not involve exposure to a 
lot of stress.  The global assessment of functioning (GAF) 
score was 75.  Following this examination, the RO continued 
the 30 percent evaluation for the veteran's post-traumatic 
stress disorder.

The decision to reduce the evaluation to 10 percent was based 
upon treatment records for the period from 1992 to August 
1997, a September 1997 statement from the veteran's private 
pschiatrist and the report of a November 1997 VA psychiatric 
examination.  There is nothing in the September 1997 
statement from the veteran's private psychiatrist indicating 
improvement in the veteran's psychiatric status.  Moreover, 
the November 1997 VA examiner specifically stated that the 
veteran's post-traumatic stress disorder had become worse 
lately with increased problems with sleep, intrusive 
recollections and social isolation.  The November 1997 
examiner provided a GAF score of 50, evidencing an increase 
in severity of the disability since February 1997 when the VA 
examiner provided a GAF score of 75.  Therefore, the Board 
finds that improvement in the service-connected psychiatric 
disability was not demonstrated by the evidence before the RO 
in March 1999 and that restoration of the previously assigned 
30 percent evaluation is warranted, effective the date of the 
reduction.  38 C.F.R. § 3.344(c).

II. Restoration of service connection

Service connection for cocaine abuse was granted by rating 
decision of April 1997 on the basis that it developed as a 
result of the veteran's service-connected post-traumatic 
stress disorder.  The evidence then of record included 
medical opinions linking the veteran's cocaine abuse to the 
service-connected post-traumatic stress disorder.  

In its remand of July 1997 the Board directed the RO's 
attention to VAOPGCPREC 2-97 and instructed the RO to 
consider whether the grant of service connection for alcohol 
abuse was erroneous.  By rating decision of November 1997, 
the RO severed service connection for cocaine abuse based 
upon VAOPGCPREC 2-97.

The Board notes that VAOPGCPREC 2-97 essentially states that 
for claims filed after October 31,1990, Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (OBRA 1990) 
prohibits compensation for for disability resulting from a 
veteran's abuse of drugs.  This opinion did not specifically 
address whether service connection is prohibited for 
disability due to drug abuse.  This question was specifically 
addressed in VAOPGCPREC 2-98.  In this opinion, it was held 
that for purposes of all VA benefits other than disability 
compensation, the amendments made by Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 do not preclude 
eligibility based on drug abuse secondarily service-connected 
under 38 C.F.R. § 3.310(a).  Therefore, although the veteran 
is not entitled to compensation for cocaine abuse, service 
connection should not have been severed for this disability.  


ORDER

Restoration of a 30 percent evaluation for post-traumatic 
stress disorder and dysthymia with anxiety is granted, 
effective the date of the reduction.

Restoration of service connection for cocaine abuse is 
granted, effective the date of the severence.


REMAND

After the claims folder was forwarded to the Board, a May 
1999 statement was received from the veteran's private 
psychiatrist, John H. Henderson, Jr., M.D.  This statement 
has not been considered by the RO, and the veteran has not 
waived his right to have this statement initially considered 
by the RO.

The Board further notes that the veteran's most recent VA 
psychiatric examination was in November 1997 and that the 
veteran's private treatment records for the period since 
August 1997 have not been associated with the claims folder.  
In addition, the May 1999 statement from Dr. Henderson 
indicates that the veteran's nightmares had recently 
increased in severity, thereby suggesting that the disability 
may have increased in severity since the most recent VA 
psychiatric examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for any health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  The health care providers 
contacted should include John H. 
Henderson, Jr., M.D.

2.  Thereafter, the veteran should 
be provided a VA psychiatric 
examination for the purpose of 
determining the current degree of 
severity of his service-connected 
psychiatric disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and all indicated 
studies must be performed.  With 
respect to each of the psychiatric 
symptoms identified in the new 
criteria for evaluating mental 
disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability.  In 
addition, the examiner should 
provide a GAF score with an 
explanation of the score assigned.  
The examiner should also provide the 
rationale for each opinion 
expressed.  

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue remaining on 
appeal.  

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

